Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This is in response to the amendment filed 03/13/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature  as described in the specification. The drawings appear to be from a completely different application. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (two suction lines, preferably said film constituting an extension of said flexible sheath, folded or wound helically) are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3, 4 refer to said suction tubes. This lacks antecedent basis. Claim 2 recites the suction tubes, but claim 3 depends on claim 1.
Claims 8, 9, 11, 12 also the phrase “preferably” rendering the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the Office is interpreting the phrase “preferably” as optionally.
Claims 3, 5, 7-10, 12, 14 recite “a said” which renders the claim indefinite because it is unclear if the applicant is attempting to define new structure or refer back to already claimed structure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites a said protective device (5) and an introducer (10), first guide tube, which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Allowable Subject Matter
Claims 3-7, 13, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 3 recites in that the downstream end (2) of said sheath (2) and the downstream end of said suction tube(s) (3) are connected to the distal end of said first guide tube, the proximal end of said first guide tube comprising a second connecting piece (12b) capable of being fixed in a reversible manner to the distal end of a second rigid guide tube (13) of an introducer device (10) for the introduction of the protective device upstream of the anastomosis site and capable of then being fixed in a reversible manner to a said anvil (8) for carrying out the anastomosis. Claim 13 recites characterized in that the distal end of said first guide tube (12) is closed by a flexible retaining element (12a) capable of retaining said protective device (5) inside said first guide tube in the absence of a thrust inside said first guide tube by a pusher rod stop (15a), said retaining element being capable of deforming elastically and allowing the exit of said protective device (5) under the effect of said thrust by said pusher rod stop.
Claim 15 recites characterized in that the pusher rod (15a) is a spiral rod formed of a steel wire wound helically along a virtual longitudinal axis (XX') with coaxial contiguous turns of the same diameter, the diameter of the contiguous turns forming a deformable rod capable of being deformed in curvature with respect to said longitudinal axis to allow it to adopt a curvature to form a 90.degree. bend.
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2011/0295288 (Khosrovaninejad).
Regarding claim 1,  Khosrovaninejad discloses as shown in Figures 1, 8, 9 a complex surgical device consisting of a ready-to-use assembly capable of performing an anastomosis in the intestine with an anvil and a circular stapler and protecting said anastomosis in the intestine comprising: (a) a protective device (surgical device 1, see paragraph [0143]) comprising an anchor element consisting of at least one stent (anchor element 2, see paragraph [0114]) capable of being temporarily anchored to the inner wall of the intestine upstream of the anastomosis and a flexible sheath (sheath 3, see paragraph [0106]), at least the upstream end of which is fixed to said stent, said sheath being capable of extending downstream of said anchor element and downstream of said anastomosis in order to allow said anastomosis to be protected, and (b) at least a first tube, called first guide tube (tube of sheath 4, see paragraph [0129]), said stent being held in radial compression inside said first guide tube, preferably at a distal end of said first guide tube, said first guide tube being part of a guide tube of an introducer device (protector tube 8, see paragraph [0144]) or being reversibly attachable to an introducer device, said first guide tube being deformable in curvature with respect to its longitudinal axis, characterized in that said flexible sheath is stored, preferably folded, inside said first guide tube, the downstream end of said sheath being connected to said first guide tube or to a first connection piece independent of said first guide tube , said sheath being able to be deployed downstream of said stent by withdrawing the proximal end of said first guide tube or respectively to said first connection piece to which it is fixed. 
Regarding claim 14, Khosrovaninejad discloses comprises a said protective device (1) and an introducer (8) capable of allowing the anchor element (1) of the protective device (1) to be implanted upstream of the anastomosis site, said introducer (8) comprising a handle (straight rod 8.sub.5, see Figure 9) fixed and/or capable of cooperating with the next two parts of the introducer:  a said first guide tube (tube of sheath 4) within which said stent is held in radial compression near the distal end of said first guide tube, the proximal end of said first guide tube being fixed to a second rigid guide tube (8) integral with said handle, and (8.sub.5) a pusher (4.sub. 4) comprising a pusher rod deformable in . 


Claim(s) 1, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0195226 (Williams et al.)
Regarding claim 1,  Williams et al. discloses as shown in Figures 1a-2e, a complex surgical device consisting of a ready-to-use assembly capable of performing an anastomosis a in the intestine with an anvil and a circular stapler and protecting said anastomosis in the intestine comprising: (a) a protective device (implant 10, see paragraph [0048]) comprising an anchor element consisting of at least one stent (anchor 12, see paragraph [0048]) capable of being temporarily anchored to the inner wall of the intestine upstream of the anastomosis and a flexible sheath (flexible sleeve 14, see paragraph [0106]), at least the upstream end of which is fixed to said stent, said sheath being capable of extending downstream of said anchor element and downstream of said anastomosis in order to allow said anastomosis to be protected, and (b) at least a first tube, called first guide tube (outer sheath 20, see paragraph [0053]), said stent being held in radial compression inside said first guide tube, preferably at a distal end of said first guide tube, said first guide tube being part of (by being disposed over its outer surface) a guide tube of an introducer device (inner sheath 22, see paragraph [0053]) or being reversibly attachable to an introducer device, said first guide tube being deformable in curvature with respect to its longitudinal axis, characterized in that said flexible sheath is stored, preferably folded, inside said first guide tube, the downstream end of said sheath being connected (by being disposed within the lumen, the outer surfaces of sheath 14 are connected to inner surface of outer sheath through contact) to said first guide tube or to a first connection piece independent of said first guide tube, said sheath being able to be deployed downstream of said stent by withdrawing the proximal end of said first guide tube or espectively to said first connection piece to which it is fixed. 
 discloses as disclosing the limitations of claim 8-12, because it refers to an optional alternative limitation (the first connecting piece), and since Williams et al. discloses the alternative, it necessarily anticipates it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0195226 (Williams et al.) in view of U.S. Patent Publication Number 2014/0222039 (Khosrovaninejad)
Regarding claim 2, Williams fails to disclose the protective device (5) comprises at least one flexible tube, called suction tube (3), preferably two suction tubes, each said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (4) defined between the inner wall of the stent and an inner film (covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath (2), characterized in that each said suction tube (3) is arranged, preferably folded or wound helically, inside said first guide tube (12), the downstream end (3b) of each said suction tube (3) being connected to said first guide tube (12) or to a said first connecting piece (11), each said suction tube (3) being adapted to be 
Khosrovaninejad, from the same field of endeavor teaches a similar protective device as shown in Figure 1, where the protection device includes  at least one flexible tube (injection-suction tube 6, see paragraph [0180]), each said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (suction chamber 5, see paragraph [0194]) defined between the inner wall of the stent and an inner film (film, see paragraph [0018]) covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath, characterized in that each said suction tube is arranged, preferably folded or wound helically, inside said first guide tube (outer sheath, see paragraph [0047]) the downstream end of each said suction tube being connected to said first guide tube or to a said first connecting piece, each said suction tube being adapted to be deployed downstream of said stent by the withdrawal of said anvil reversibly fixed to the proximal end of said first guide tube (12) or respectively to said first connecting piece, for the purpose of sucking up digestive secretions and avoid air accumulating in the stomach during the post-operative stage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the complex surgical device disclosed by Williams to include the suction tubes disclosed by Khosrovaninejad such that the protective device (5) comprises at least one flexible tube, called suction tube (3), preferably two suction tubes, each said suction tube being capable of extending outside said stent downstream thereof, an open end of said suction tube opening inside the stent into a vacuum chamber (4) defined between the inner wall of the stent and an inner film (covering the inner wall of the stent, preferably said film constituting an extension of said flexible sheath (2), characterized in that each said suction tube (3) is arranged, preferably folded or wound helically, inside said first guide tube (12), the downstream end (3b) of each said suction tube (3) being connected to said first guide tube (12) or to a said first connecting piece (11), each said suction tube (3) being adapted to be deployed downstream of said stent by the withdrawal of said anvil reversibly fixed to the proximal end of said first guide tube (12) or respectively to said first connecting piece (11) in order to suck up digestive secretions and avoid air accumulating in the stomach during the post-operative stage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771